



Exhibit 10.3


WAIVER AGREEMENT


This waiver agreement (this “Waiver Agreement”), dated September 5, 2018, is by
and between Thomas C. Fisher (the “Executive”) and Pebblebrook Hotel Trust (the
“Company”).
On August 21, 2018, the Company sent a letter, dated August 21, 2018 (the
“Proposal Letter,” the full text of which is set forth in Exhibit A attached
hereto), to the Board of Trustees of LaSalle Hotel Properties, a Maryland real
estate investment trust (“LaSalle”), in which the Company proposed a
share-for-share merger combination of the Company and LaSalle on the terms set
forth in the Proposal Letter. (the “Proposed Transaction”).
It is anticipated that pursuant to the terms of each agreement on the following
list, each of which is by and between the Executive and the Company
(collectively the “Agreements”), the Proposed Transaction, upon consummation,
would meet the definition of the term “Change in Control” or cause the
occurrence of a “Control Change Date,” as the case may be:
1.
Change in Control Severance Agreement, dated March 5, 2010

2.
Performance Unit Retention Award Agreement, dated December 13, 2013

3.
LTIP Class B Unit Vesting Agreement, dated December 13, 2013

4.
Share Award Agreement, dated 4/4/2016

5.
Share Award Agreement, dated 3/17/2017

6.
Share Award Agreement, dated 3/16/2018

7.
Performance Unit Award Agreement, dated 2/10/2016

8.
Performance Unit Award Agreement, dated 2/15/2017

9.
Performance Unit Award Agreement, dated 2/14/2018



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Executive and the Company hereby agree to
the following:
1.
If the Proposed Transaction, or another transaction between the Company and
LaSalle on substantially the same terms as the Proposed Transaction, is
consummated, and upon consummation such transaction would meet the definition of
the term “Change in Control” or cause the occurrence of a “Control Change Date,”
as the case may be, under the Agreements (the “Triggering Transaction”), then
the Executive hereby agrees that the Triggering Transaction shall be deemed not
to be a “Change in Control” or the cause of the occurrence of a “Control Change
Date” under any of the Agreements (the “Waiver”) and that, as a result of the
Waiver, the Executive has waived (i) the payment of any amounts of cash due to
the Executive and (ii) the acceleration of vesting of any unvested Performance
Units or Common Shares (each as defined in the Pebblebrook Hotel Trust 2009
Equity Incentive Plan, as amended and restated effective July 10, 2012, as
amended through the date hereof), or LTIP Class B Units (as defined in the
Second Amended and Restated Agreement of Limited Partnership of Pebblebrook
Hotel, L.P., dated as of December 13, 2013, as amended), in each case pursuant
to the Agreements as a result from the occurrence of the Triggering Transaction.

2.
Except as specifically provided by this Waiver Agreement, the terms of each of
the Agreements remain in effect.



[Signatures appear on the following page.]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have signed their names to this Waiver
Agreement as of September 5, 2018.
COMPANY:    
 
EXECUTIVE:
 
 
 
 
Pebblebrook Hotel Trust
 
Thomas C. Fisher
By:
/s/ Jon E. Bortz
 
/s/ Thomas C. Fisher
Name:
Jon E. Bortz
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------





EXHIBIT A
The Proposal Letter
August 21, 2018


Michael D. Barnello
Stuart L. Scott
Denise M. Coll
Jeffrey T. Foland
Darryl Hartley-Leonard
Jeffrey L. Martin
Donald A. Washburn


LaSalle Hotel Properties
7550 Wisconsin Avenue, 10th Floor
Bethesda, MD 20814


Ladies and Gentlemen,


The commitment of the Board of Trustees of Pebblebrook Hotel Trust to executing
a strategic combination with LaSalle is as strong as ever, and we are confident
that a combination of our two companies will deliver both immediate value that
is far superior to the proposed all-cash Blackstone transaction and, we believe,
exceptional long-term upside potential. Therefore, we are providing this new,
enhanced merger proposal today with a materially increased cash option component
and urge you to carefully and completely consider the merits and benefits of
this strategic combination to LaSalle shareholders and accept our proposal.


Under our enhanced offer, LaSalle shareholders will receive consideration of
substantially greater value at closing than under the Blackstone proposal and
will also have the option to participate in the value creation of the combined
company going forward.


Revised Terms of Proposal and Form of Consideration: Each LaSalle shareholder
will have the option to elect to receive for each LaSalle common share owned
either a) a fixed amount of $37.80 in cash or b) a fixed exchange ratio of 0.92
Pebblebrook common share. An increased maximum of 30% of outstanding LaSalle
common shares may be exchanged for cash (and elections of cash will be subject
to pro rata cutbacks if holders of more than 30% of LaSalle common shares elect
cash). Assuming LaSalle shareholders receive cash for 30% of the shares, the
implied price of our offer now represents the following premiums to the
Blackstone price:


•
$3.07 per share, or 9.2%, based on the closing price of Pebblebrook common
shares on August 21, 2018

•
$2.79 per share, or 8.3%, based on the 5-day VWAP of Pebblebrook common shares
on August 21, 20181

•
$2.77 per share, or 8.3%, based on the 30-day VWAP of Pebblebrook common shares
on August 21, 20182

•
$3.15 per share, or 9.4%, based on the 60-day VWAP of Pebblebrook common shares
on August 21, 20183 ; and

•
$2.52 per share, or 7.5%, based on the 90-day VWAP of Pebblebrook common shares
on August 21, 20184



_________________________________________
1 Premium based on the 5-day volume-weighted average price per Pebblebrook
common share on August 21, 2018
2 Premium based on the 30-day volume-weighted average price per Pebblebrook
common share on August 21, 2018
3 Premium based on the 60-day volume-weighted average price per Pebblebrook
common share on August 21, 2018
4 Premium based on the 90-day volume-weighted average price per Pebblebrook
common share on August 21, 2018







--------------------------------------------------------------------------------





The fixed cash price of $37.80 is $4.30, or 13%, above the Blackstone price of
$33.50. The new 30% cash cap is a 50% increase in the potential cash
consideration compared to our prior proposal, which is an aggregate increase in
the cash consideration of approximately $420 million. This increased cash
component provides LaSalle shareholders with additional certainty and greater
downside protection, as well as increased overall value. Moreover, LaSalle
common shareholders who exchange their LaSalle common shares for Pebblebrook
common shares will do so tax-free compared to a taxable cash exchange.


Since LaSalle executed its merger agreement with Blackstone on May 20, 2018,
lodging industry performance has continued to improve and investor support for
our merger proposal has been overwhelming. As we are sure you have learned
through your conversations with LaSalle shareholders, it seems there is
virtually no support from them for the existing agreement with Blackstone.
LaSalle’s shares have consistently traded at a substantial premium to the
Blackstone price because LaSalle shareholders deem Pebblebrook’s offer as
significantly more attractive. In addition, Pebblebrook’s shares have continued
to trade at levels consistent with providing LaSalle shareholders with a very
significant premium to the Blackstone price, based on our proposal, as described
in detail above. Due to the substantial cash portion of our enhanced offer,
which is fixed at $37.80 per share, in order for the Blackstone transaction
price to be equivalent to Pebblebrook’s proposal, Pebblebrook’s common shares
would have to decline by $4.76, or 12.2%, from today’s closing price. Given the
terms of our revised proposal, the rationale for agreeing to a merger with
Pebblebrook is more compelling today than ever before. Our offer affords you, as
the LaSalle Board, an opportunity and ability to provide increased value to
LaSalle shareholders by accepting a superior proposal which is clearly in their
best interest and which they have plainly communicated is what they desire.


On June 11, 2018, we provided you with a merger agreement essentially identical
to the Blackstone proposal, adapted only to reflect the superior economics of
our offer of the same date and our merger structure. We remain willing to work
with you to finalize that merger agreement, changed to reflect the increase in
the cash component of the merger consideration from 20% to 30%. Working
together, we believe we can complete a transaction within the next 75 to 90
days, including receiving approvals from shareholders of each company within
that timeframe. Our ability to move quickly to complete a transaction, coupled
with the significantly increased cash component of this enhanced offer, provides
LaSalle’s shareholders with a significant premium to the Blackstone transaction
as well as a high degree of certainty with a low level of risk deemed completely
acceptable by your shareholders.


The Pebblebrook offer is a viable superior alternative and is available for you
to accept. We firmly believe that LaSalle shareholders will readily approve a
strategic combination of the two companies on the terms outlined in our proposal
if you give them a chance to do so. We urge you to do so now. There is no reason
to wait for the Blackstone merger proposal to be rejected by LaSalle’s
shareholders. Nevertheless, should you not choose to move forward with us now,
our revised offer for a strategic combination of our two companies will remain
available-for the benefit of LaSalle shareholders-on the same terms, following a
rejection of the Blackstone proposal by LaSalle shareholders.


We look forward to hearing from you.


Sincerely yours,
    
/s/ Jon E. Bortz
Chairman, President & CEO
Pebblebrook Hotel Trust


Exhibit A
Summary of Key Terms of Non-Binding Proposed Combination of
Pebblebrook Hotel Trust ("Pebblebrook") and LaSalle Hotel Properties ("LaSalle")
1. Merger Consideration (cash or shares; maximum of 30% of LaSalle common shares
will receive cash):
•
For each LaSalle common share held, each LaSalle shareholder may elect to
receive:

◦
$37.80 in cash; or

◦
a fixed exchange ratio of 0.92 Pebblebrook common share

•
A maximum of 30% of the outstanding LaSalle shares will receive cash and
shareholders’ elections of cash will be subject to pro rata cutbacks in the
event holders of more than 30% of LaSalle shares elect cash






--------------------------------------------------------------------------------





•
Pebblebrook to exchange new preferred shares for LaSalle's existing preferred
shares (with substantially identical terms)



2. Management:
•
Pebblebrook senior executives to manage combined company



3. Financing Sources (no financing contingencies):
•
Pebblebrook to assume or repay LaSalle's term loans and first mortgage loans



4. Due Diligence (no diligence contingencies):
•
Proposal is not contingent on further due diligence



5. Representations, Warranties and Covenants (customary and reciprocal):
•
Customary and reciprocal to both LaSalle and Pebblebrook



6. Break-up Fee:
•
$112.0 million



7. Pebblebrook Board Approval:
•
Pebblebrook's Board of Trustees has approved the terms contained herein



8. Above terms subject to the following assumptions and conditions:
•
Termination of the Blackstone agreement and concurrent execution of a definitive
merger agreement

•
No payments or vesting under change in control severance agreements for
Pebblebrook's executive officers



This summary is non-binding and neither party shall be under any legal
obligation concerning a merger transaction unless and until each party executes
a definitive merger agreement.





